                                                                            Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



JEREMY DEVAR LUCKETT,
      Plaintiff,

v.                                               CASE NO. 3:21cv672-MCR-HTC

OFFICER M. MARTIN,
OFFICER K. BODLEY,
ESCAMBIA COUNTY JAIL,
     Defendants.
_________________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 9, 2021, ECF No. 6, which recommends this case be

dismissed without prejudice for Plaintiff’s failure to prosecute and failure to comply

with a Court order. The parties were given time to file objections to the Report and

Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
                                                                   Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     1.    The Magistrate Judge’s Report and Recommendation, ECF No. 6, is

  adopted and incorporated by reference in this Order.

     2.    This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

  failure to prosecute and failure to comply with a Court order.

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 8th day of July 2021.




                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:21cv672-MCR-HTC
